Citation Nr: 0507198	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a hearing loss disability.

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

After a review of the claims folders, the Board concludes 
that further development of this case is required.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The RO sent the veteran letters in November 2001 and February 
2004 which were intended to apprise him of his rights in the 
VA claims process.  However, while these letters addressed 
claims for service connection, they do not address claims to 
reopen previously disallowed claims.  Specifically, they do 
not inform the veteran of the information and evidence 
necessary to reopen his previously disallowed claims of 
service connection for PTSD and a hearing loss disability.  
Accordingly, on remand the RO should ensure compliance with 
all applicable notice provisions of the VCAA and the 
implementing regulations.

The Board notes that the veteran submitted recent physician's 
questionnaires addressing his PTSD.  This medical evidence 
was not associated with the claims folder when the 
supplemental statement of the case was issued in May 2004.  
Pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless the appellant waives this procedural right in writing.  
38 C.F.R. §§ 19.37, 20.1304(c) (2004).  A review of the 
claims folder does not indicate that any such waiver has been 
received.   Accordingly, a remand is required to allow the RO 
to consider this additional evidence.

The Board notes that the recently received physician's 
questionnaire completed by Dr. Daniel Feld, the veteran's VA 
psychologist, indicates that the veteran had been in receipt 
of weekly psychotherapy treatment.  Copies of records from 
this recent treatment are not presently associated with the 
claims folder.  On remand, the RO should obtain all pertinent 
VA psychiatric treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  

With respect to the veteran's claim for service connection 
for hepatitis C, the Board is of the opinion that a VA 
examination would be probative in ascertaining the etiology 
of this disability.  In a June 2000 statement, Dr. Ayse 
Aytaman, Director of the Hepatitis C Team at the Brooklyn, 
New York, VA Medical Center (VAMC) noted that the veteran had 
reported that he was involved in combat and came into contact 
with wounded soldiers.  Dr. Aytaman acknowledged that blood-
to-blood contact is a major factor in transmitting the virus; 
however, it was impossible to determine the exact time that 
the veteran contracted hepatitis C.  

The opinion proffered by Dr. Aytaman is inadequate for 
adjudication purposes as the record does not show that she 
had reviewed the veteran's medical history.  In this regard, 
the Board notes that the veteran has a long history of drug 
use including heroin.  On remand, the veteran should be 
afforded a VA examination to determine the etiology of his 
present hepatitis C. 

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice of the evidence necessary 
to reopen his previously disallowed 
claims of entitlement to service 
connection for PTSD and a hearing loss 
disability and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO should obtain a complete copy 
of the veteran's  outpatient treatment 
records, to include records of 
psychotherapy from Dr. Feld, from the VA 
Harbor Healthcare System since May 21, 
2004.  

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
hepatitis or residuals thereof.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion with respect to any 
currently present hepatitis or residuals 
thereof as to whether it is at least as 
likely as not that the disability is 
etiologically related to the veteran's 
active military service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  Thereafter, the RO should undertake 
any other development it determines to be 
indicated.

6.  Then, the RO should readjudicate the 
issues on appeal on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  The appellant need take 
no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




